Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus for providing additional ECC bits for an ECC code by determining a least reliable subset of information bits.
The prior art of record, and in particular Sharon; Eran et al. (US 20110252288 A1), teaches A method of writing data bits in a storage system, the method comprising: writing the data bits a first time into the storage system; writing auxiliary parity bits associated with the data bits in the storage system; subsequent to writing the data bits and subsequent to writing the auxiliary parity bits, writing the data bits a second time into the storage system, wherein writing the data bits the first time and writing the data bits the second time are directed to at least one storage element at a common physical address in the storage system; and subsequent to writing the data bits the second time, discarding the auxiliary parity bits while maintaining the data bits in the storage system.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method of wireless communication performed by an encoding device, comprising: determining a least reliable subset of information bits included in a set of information bits that includes a predefined active set of information bits to be encoded; determining a codeword bit to be added to a codeword based at 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An encoding device for wireless communication, comprising: memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine a least reliable subset of information bits included in a set of information bits that includes a predefined active set of information bits to be encoded; determine a codeword bit to be added to a codeword based at least in part on the least reliable subset of information bits, wherein adding the codeword bit to the codeword improves reliability of the least reliable subset of information bits; add the codeword bit to the codeword; and transmit the codeword” as taught by claim 19. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 19.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of an encoding device, cause the one or more processors to: determine a least reliable subset of information bits included in a set of information bits that includes a predefined active set of information bits to be encoded; determine a codeword bit to be added to a codeword 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus for wireless communication, comprising: means for determining a least reliable subset of information bits included in a set of information bits that includes a predefined active set of information bits to be encoded; means for determining a codeword bit to be added to a codeword based at least in part on the least reliable subset of information bits, wherein adding the codeword bit to the codeword improves reliability of the least reliable subset of information bits; means for adding the codeword bit to the codeword; and means for transmitting the codeword” as taught by claim 30. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 30.
Dependent claims 2-18 and 20-28 depend from respective independent claims 1 and 19; hence, are allowable since dependent claims inherit all the limitations of the parent claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20110252288 A1 a method for providing auxiliary bits for an ECC code in order to provide a more reliable code and is a good teaching reference.
US 20030217319 A1 is directed to generating subsets of a mother code in order to improve the reliability of the code and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112